DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/084429 filed 12/08/2015, which claims benefit of the Japanese Application No. JP2014-252531, filed 12/12/2014, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/15/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was filed after the mailing date of the Final Rejection on 01/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Osumi (JP-2012254501-A, previously cited), and Lee (U.S. 2015/0357118). 

Regarding Claim 1, Hironaga teaches a method for manufacturing a sintered component (abstract). Hironaga teaches a molding step of press-molding a raw material powder containing a metal powder and thus fabricating a powder-compact green body (paragraph [0012]). Hironaga teaches a drilling step of forming a hole in the body using a drill (e.g., a “ball end mill”) (paragraph [0012]). Hironaga teaches a sintering step of sintering the powder-compact green body (e.g., “firing”) (paragraph [0012]). Hironaga teaches the drill being used for drilling has a circular-arc shaped cutting edge on a point portion thereof (Figures 7A through 8B). 
the drill bit is configured so that a rake angle of the cutting edge is more than 0° and 10° or less, wherein the rake angle of the cutting edge is an angle between a center axis of the drill and the cutting edge” Hironaga teaches the drill being configured such that the rake angle of the cutting edge is more than 0° and 10° or less (Figures 7A through 8B). To elaborate, the cutting edges within all of Figures 7A through 8B of Hironaga all are defined by a circular arc, thus within this cutting edge, rake angles of more than 0° to 10° must exist. To elaborate, the examiner points out that the drill configuration of Hironaga and the instant drill configuration are considered to be equivalent elements. Both elements perform identical functions in substantially the same ways and produce substantially similar results as specified by the claims (e.g., both are used to form holes). Furthermore, there are insubstantial differences between the drill configuration of Hironaga and the instant configuration, e.g., see Figure 1 below of which compares a Figure of Hironaga (drill “A”) with that of the instant invention (drill “B”). The examiner recognizes that Hironaga is silent to specifically defining a rake angle range, however "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on". In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2183.

    PNG
    media_image1.png
    258
    209
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 1 - A comparison of the instant drill configuration and the configuration of Hironaga.)]
However, Hironaga does not teach performing the drilling step upon the powder-compact green body, or said another way before the sintering step. Furthermore, Hironaga is silent to the metal powder containing a powder lubricant, the lubricant being dispersed within the green body. 
Osumi teaches a processing tool for drilling green compacts and a method of use (paragraph [0001]). Osumi teaches performing a drilling step upon a powder-compact green body (paragraphs [0011]-[0012]). Osumi teaches this methodology allows for the suppression of edge chipping and reduces manufacturing costs (paragraph [0068]). 
Lee teaches a method for manufacturing an iron based amorphous metal powder (abstract). Lee teaches dispersing a powder lubricant within a raw metal powder (paragraph [0030]). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by performing the drilling step upon the green body rather than the sintered body as taught by Osumi with the motivation of suppressing edge chipping and reducing manufacturing costs; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the use of a lubricant as taught by Lee with the motivation of reducing friction between the pressed powder and the mold. 
Regarding Claim 3, Hironaga teaches the drill being configured so that a circular arc defining the cutting edge has a central angle of 135° or more and 180° or less (Figures 7A through 8B). To elaborate, the cutting edges within all Figures 7A through 8B of Hironaga all are defined by a circular arc, thus clearly a central angle of 135° or more and 180° or less must exist. 
Regarding Claim 8, Hironaga is silent to the cutting the edge cutting the powder-compact green body to form a hole. Osumi teaches performing a drilling step upon a powder-compact green body, wherein the cutting edge cuts the powder-compact green body to form a hole (paragraphs [0011]-[0012]). Osumi teaches this methodology allows for the suppression of edge chipping and reduces manufacturing costs (paragraph [0068]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga with the concepts of Osumi with the motivation of suppressing edge chipping and reducing manufacturing costs. 
Regarding Claim 9, Hironaga teaches a powder-compact green body being formed before a heat treatment (paragraph [0012]). 
Regarding Claim 11, Hironaga does not teach an amount of lubricant being set to between 0.1 mass% to 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%). 
Lee teaches an amount of lubricant being set to less than 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%) (paragraph [0030]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the concepts of Lee with the motivation of reducing friction between the powders and the mold. 

Claims 1, 3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Osumi (JP-2012254501-A, previously cited), Sampath (U.S. 2011/0268518), and Lee (U.S. 2015/0357118). 

Regarding Claim 1, Hironaga teaches a method for manufacturing a sintered component (abstract). Hironaga teaches a molding step of press-molding a raw material powder containing a metal powder and thus fabricating a powder-compact green body (paragraph [0012]). Hironaga teaches a drilling step of forming a hole in the body using a drill (e.g., a “ball end mill”) (paragraph [0012]). Hironaga teaches a sintering step of sintering the powder-compact green body (e.g., “firing”) (paragraph [0012]). Hironaga teaches the drill being used for drilling has a circular-arc shaped cutting edge on a point portion thereof (Figures 7A through 8B). 
However, Hironaga does not teach performing the drilling step upon the powder-compact green body, or said another way before the sintering step. Furthermore, Hironaga is silent to the metal powder containing a powder lubricant, the lubricant being dispersed within the green body. 
Furthermore, if the rejection above fails to teach the limitation of “the drill bit is configured so that a rake angle of the cutting edge is more than 0° and 10° or less, wherein the rake angle of the cutting edge is an angle between a center axis of the drill and the cutting edge” then the following rejection in view of Sampath will be applied herein. 
Sampath teaches a drill (i.e., a rotary cutting tool) (abstract). Sampath teaches a drill tip having a rake angle being between 0° and 15°, preferable between 0° and 5°, wherein the rake angle of the cutting edge is an able between a center axis of the drill and the cutting edge (Figure 5; paragraph [0045]). Sampath teaches this feature, in part, provides an enhanced ability to center the drill in addition to providing additional stability (paragraph [0047]). 
Osumi teaches a processing tool for drilling green compacts and a method of use (paragraph [0001]). Osumi teaches performing a drilling step upon a powder-compact green body (paragraphs [0011]-[0012]). Osumi teaches this methodology allows for the suppression of edge chipping and reduces manufacturing costs (paragraph [0068]). 
Lee teaches a method for manufacturing an iron based amorphous metal powder (abstract). Lee teaches dispersing a powder lubricant within a raw metal powder (paragraph [0030]). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by performing the drilling step upon the green body rather than the sintered body as taught by Osumi with the motivation of suppressing edge chipping and reducing manufacturing costs; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the rake angles of Sampath with the motivation of providing an enhanced ability to center the drill and provide additional stability; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the use of a lubricant as taught by Lee with the motivation of reducing friction between the pressed powder and the mold. 
Regarding Claim 3, Hironaga teaches the drill being configured so that a circular arc defining the cutting edge has a central angle of 135° or more and 180° or less (Figures 7A through 8B). To elaborate, the cutting edges within all Figures 7A through 8B of Hironaga all are defined by a circular arc, thus clearly a central angle of 135° or more and 180° or less must exist. 
Regarding Claim 8, Hironaga is silent to the cutting the edge cutting the powder-compact green body to form a hole. Osumi teaches performing a drilling step upon a powder-compact green body, wherein the cutting edge cuts the powder-compact green body to form a hole (paragraphs [0011]-[0012]). Osumi teaches this methodology allows for the suppression of edge chipping and reduces manufacturing costs (paragraph [0068]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga with the concepts of Osumi with the motivation of suppressing edge chipping and reducing manufacturing costs. 
Regarding Claim 9, Hironaga teaches a powder-compact green body being formed before a heat treatment (paragraph [0012]). 
Regarding Claim 11, Hironaga does not teach an amount of lubricant being set to between 0.1 mass% to 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%). 
Lee teaches an amount of lubricant being set to less than 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%) (paragraph [0030]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the concepts of Lee with the motivation of reducing friction between the powders and the mold. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Osumi (JP-2012254501-A, previously cited), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Ko (U.S. 2003/0202853). 

Regarding Claim 10, Hironaga, nor the additional references used within the rejection of claim 1 teach a feed rate of 200 mm/min or more. 
Ko teaches a step drill for minimizing burrs when drilling (abstract). Ko teaches a drilling step having a feed rate of 200 mm/min (paragraph [0047]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Ko teaches this feature, in part, minimizes burrs (paragraphs [0009], [0047]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga in view of Osumi, and Lee, with the concepts of Ko with the motivation of minimizing access and unwanted excess material being removed within the drilling step. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Osumi (JP-2012254501-A, previously cited), Sampath (U.S. 2011/0268518), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Ko (U.S. 2003/0202853). 

Regarding Claim 10, Hironaga, nor the additional references used within the rejection of claim 1 teach a feed rate of 200 mm/min or more. 
Ko teaches a step drill for minimizing burrs when drilling (abstract). Ko teaches a drilling step having a feed rate of 200 mm/min (paragraph [0047]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Ko teaches this feature, in part, minimizes burrs (paragraphs [0009], [0047]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga in view of Osumi, Sampath, and Lee, with the concepts of Ko with the motivation of minimizing access and unwanted excess material being removed within the drilling step. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Osumi (JP-2012254501-A, previously cited), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Novich (U.S. Patent No. 4,882,304). 

Regarding Claim 12, Hironaga in view of Osumi, and Lee are relied upon for the reasons given above in addressing claim 1. However, none of the references teach a raw material powder containing no organic binder. 
Novich teaches a highly loaded, uniform ceramic composite material (abstract). Novich teaches that using a raw material without a binder imparts numerous structural advantages, such as high green strength, effectively no binder burnout, lower firing times, and low, controlled drying and firing shrinkage (column 3, lines 3-7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga with the concepts of Novich with the motivation of imparting numerous structural advantages such as high green strength, effectively no binder burnout, lower firing times, and a low, controlled drying and firing shrinkage. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Osumi (JP-2012254501-A, previously cited), Sampath (U.S. 2011/0268518), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Novich (U.S. Patent No. 4,882,304). 

Regarding Claim 12, Hironaga in view of Osumi, Sampath, and Lee are relied upon for the reasons given above in addressing claim 1. However, none of the references teach a raw material powder containing no organic binder. 
Novich teaches a highly loaded, uniform ceramic composite material (abstract). Novich teaches that using a raw material without a binder imparts numerous structural advantages, such as high green strength, effectively no binder burnout, lower firing times, and low, controlled drying and firing shrinkage (column 3, lines 3-7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga with the concepts of Novich with the motivation of imparting numerous structural advantages such as high green strength, effectively no binder burnout, lower firing times, and a low, controlled drying and firing shrinkage. 

Claims 1, 3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Kikuchi (JP-2006165300-A, previously cited), and Lee (U.S. 2015/0357118).

Regarding Claim 1, Hironaga teaches a method for manufacturing a sintered component (abstract). Hironaga teaches a molding step of press-molding a raw material powder containing a metal powder and thus fabricating a powder-compact green body (paragraph [0012]). Hironaga teaches a drilling step of forming a hole in the body using a drill (e.g., a “ball end mill”) (paragraph [0012]). Hironaga teaches a sintering step of sintering the powder-compact green body (e.g., “firing”) (paragraph [0012]). Hironaga teaches the drill being used for drilling has a circular-arc shaped cutting edge on a point portion thereof (Figures 7A through 8B). 
With respect to the limitation of the “the drill bit is configured so that a rake angle of the cutting edge is more than 0° and 10° or less, wherein the rake angle of the cutting edge is an angle between a center axis of the drill and the cutting edge” Hironaga teaches the drill being configured such that the rake angle of the cutting edge is more than 0° and 10° or less (Figures 7A through 8B). To elaborate, the cutting edges within all of Figures 7A through 8B of Hironaga all are defined by a circular arc, thus within this cutting edge, rake angles of more than 0° to 10° must exist. To elaborate, the examiner points out that the drill configuration of Hironaga and the instant drill configuration are considered to be equivalent elements. Both elements perform identical functions in substantially the same ways and produce substantially similar results as specified by the claims (e.g., both are used to form holes). Furthermore, there are insubstantial differences between the drill configuration of Hironaga and the instant configuration, e.g., see Figure 2 below of which compares a Figure of Hironaga (drill “A”) with that of the instant invention (drill “B”). The examiner recognizes that Hironaga is silent to specifically defining a rake angle range, however "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on". In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2183.

    PNG
    media_image1.png
    258
    209
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 2 - A comparison of the instant drill configuration and the configuration of Hironaga.)]
However, Hironaga does not teach performing the drilling step upon the powder-compact green body, or said another way before the sintering step. Furthermore, Hironaga is silent to the metal powder containing a powder lubricant, the lubricant being dispersed within the green body. 
Kikuchi teaches  a method for preparing rare earth magnets (paragraph [0001]). Kikuchi teaches performing a drilling step upon a powder-compact green body (paragraph [0056]). Kikuchi teaches subjecting the pre-sintered body to mechanical processing produces superior magnetic properties than those obtained by subjecting the sintered body to mechanical processing (paragraph [0059]). 
Lee teaches a method for manufacturing an iron based amorphous metal powder (abstract). Lee teaches dispersing a powder lubricant within a raw metal powder (paragraph [0030]). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating a drilling step upon the pre-sintered body as performed by Kikuchi with the motivation of obtaining superior properties to bodies that are subjected to mechanical processing after being sintered; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by using a lubricant as taught by Lee with the motivation of reducing friction between the powders and the mold. 
Regarding Claim 3, Hironaga teaches the drill being configured so that a circular arc defining the cutting edge has a central angle of 135° or more and 180° or less (Figures 7A through 8B). To elaborate, the cutting edges within all Figures 7A through 8B of Hironaga all are defined by a circular arc, thus clearly a central angle of 135° or more and 180° or less must exist.
Regarding Claim 8, Hironaga is silent to the cutting the edge cutting the powder-compact green body to form a hole. 
Kikuchi teaches performing a drilling step upon a powder-compact green body wherein the cutting edge cuts the powder-compact green body to form a hole (paragraph [0056]). Kikuchi teaches subjecting the pre-sintered body to mechanical processing produces superior magnetic properties than those obtained by subjecting the sintered body to mechanical processing (paragraph [0059]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating a drilling step upon the pre-sintered body as performed by Kikuchi with the motivation of obtaining superior properties to bodies that are subjected to mechanical processing after being sintered
Regarding Claim 9, Hironaga teaches a powder-compact green body being formed before a heat treatment (paragraph [0012]). 
Regarding Claim 11, Hironaga does not teach an amount of lubricant being set to between 0.1 mass% to 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%). 
Lee teaches an amount of lubricant being set to less than 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%) (paragraph [0030]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the concepts of Lee with the motivation of reducing friction between the powders and the mold. 

Claims 1, 3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Kikuchi (JP-2006165300-A, previously cited), Sampath (U.S. 2011/0268518), and Lee (U.S. 2015/0357118).

Regarding Claim 1, Hironaga teaches a method for manufacturing a sintered component (abstract). Hironaga teaches a molding step of press-molding a raw material powder containing a metal powder and thus fabricating a powder-compact green body (paragraph [0012]). Hironaga teaches a drilling step of forming a hole in the body using a drill (e.g., a “ball end mill”) (paragraph [0012]). Hironaga teaches a sintering step of sintering the powder-compact green body (e.g., “firing”) (paragraph [0012]). Hironaga teaches the drill being used for drilling has a circular-arc shaped cutting edge on a point portion thereof (Figures 7A through 8B). 
However, Hironaga does not teach performing the drilling step upon the powder-compact green body, or said another way before the sintering step. Furthermore, Hironaga is silent to the metal powder containing a powder lubricant, the lubricant being dispersed within the green body.
Furthermore, if the rejection above fails to teach the limitation of “the drill bit is configured so that a rake angle of the cutting edge is more than 0° and 10° or less, wherein the rake angle of the cutting edge is an angle between a center axis of the drill and the cutting edge” then the following rejection in view of Sampath will be applied herein. 
Sampath teaches a drill (i.e., a rotary cutting tool) (abstract). Sampath teaches a drill tip having a rake angle being between 0° and 15°, preferable between 0° and 5°, wherein the rake angle of the cutting edge is an able between a center axis of the drill and the cutting edge (Figure 5; paragraph [0045]). Sampath teaches this feature, in part, provides an enhanced ability to center the drill in addition to providing additional stability (paragraph [0047]). 
Kikuchi teaches  a method for preparing rare earth magnets (paragraph [0001]). Kikuchi teaches performing a drilling step upon a powder-compact green body (paragraph [0056]). Kikuchi teaches subjecting the pre-sintered body to mechanical processing produces superior magnetic properties than those obtained by subjecting the sintered body to mechanical processing (paragraph [0059]). 
Lee teaches a method for manufacturing an iron based amorphous metal powder (abstract). Lee teaches dispersing a powder lubricant within a raw metal powder (paragraph [0030]). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating a drilling step upon the pre-sintered body as performed by Kikuchi with the motivation of obtaining superior properties to bodies that are subjected to mechanical processing after being sintered; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the rake angles of Sampath with the motivation of providing an enhanced ability to center the drill and provide additional stability; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the use of a lubricant as taught by Lee with the motivation of reducing friction between the pressed powder and the mold. 
Regarding Claim 3, Hironaga teaches the drill being configured so that a circular arc defining the cutting edge has a central angle of 135° or more and 180° or less (Figures 7A through 8B). To elaborate, the cutting edges within all Figures 7A through 8B of Hironaga all are defined by a circular arc, thus clearly a central angle of 135° or more and 180° or less must exist.
Regarding Claim 8, Hironaga is silent to the cutting the edge cutting the powder-compact green body to form a hole. 
Kikuchi teaches performing a drilling step upon a powder-compact green body wherein the cutting edge cuts the powder-compact green body to form a hole (paragraph [0056]). Kikuchi teaches subjecting the pre-sintered body to mechanical processing produces superior magnetic properties than those obtained by subjecting the sintered body to mechanical processing (paragraph [0059]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating a drilling step upon the pre-sintered body as performed by Kikuchi with the motivation of obtaining superior properties to bodies that are subjected to mechanical processing after being sintered
Regarding Claim 9, Hironaga teaches a powder-compact green body being formed before a heat treatment (paragraph [0012]). 
Regarding Claim 11, Hironaga does not teach an amount of lubricant being set to between 0.1 mass% to 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%). 
Lee teaches an amount of lubricant being set to less than 2 mass% with respect to the total weight to the raw material powder (i.e., assuming that the raw material powder is 100 mass%) (paragraph [0030]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Lee teaches that using a powder lubricant reduces the friction between the powders and the mold (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga by incorporating the concepts of Lee with the motivation of reducing friction between the powders and the mold. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Kikuchi (JP-2006165300-A, previously cited), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Ko (U.S. 2003/0202853). 

Regarding Claim 10, Hironaga, nor the additional references used within the rejection of claim 1 teach a feed rate of 200 mm/min or more. 
Ko teaches a step drill for minimizing burrs when drilling (abstract). Ko teaches a drilling step having a feed rate of 200 mm/min (paragraph [0047]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Ko teaches this feature, in part, minimizes burrs (paragraphs [0009], [0047]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga in view of Osumi, and Lee, with the concepts of Ko with the motivation of minimizing access and unwanted excess material being removed within the drilling step. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Kikuchi (JP-2006165300-A, previously cited), Sampath (U.S. 2011/0268518), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Ko (U.S. 2003/0202853). 

Regarding Claim 10, Hironaga, nor the additional references used within the rejection of claim 1 teach a feed rate of 200 mm/min or more. 
Ko teaches a step drill for minimizing burrs when drilling (abstract). Ko teaches a drilling step having a feed rate of 200 mm/min (paragraph [0047]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Ko teaches this feature, in part, minimizes burrs (paragraphs [0009], [0047]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga in view of Osumi, Sampath, and Lee, with the concepts of Ko with the motivation of minimizing access and unwanted excess material being removed within the drilling step. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Kikuchi (JP-2006165300-A, previously cited), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Novich (U.S. Patent No. 4,882,304). 

Regarding Claim 12, Hironaga in view of Kikuchi, and Lee are relied upon for the reasons given above in addressing claim 1. However, none of the references teach a raw material powder containing no organic binder. 
Novich teaches a highly loaded, uniform ceramic composite material (abstract). Novich teaches that using a raw material without a binder imparts numerous structural advantages, such as high green strength, effectively no binder burnout, lower firing times, and low, controlled drying and firing shrinkage (column 3, lines 3-7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga with the concepts of Novich with the motivation of imparting numerous structural advantages such as high green strength, effectively no binder burnout, lower firing times, and a low, controlled drying and firing shrinkage. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hironaga (U.S. 2009/0191368, previously cited) in view of Kikuchi (JP-2006165300-A, previously cited), Sampath (U.S. 2011/0268518), and Lee (U.S. 2015/0357118) as applied to claim 1 above, and further in view of Novich (U.S. Patent No. 4,882,304). 

Regarding Claim 12, Hironaga in view of Kikuchi, Sampath, and Lee are relied upon for the reasons given above in addressing claim 1. However, none of the references teach a raw material powder containing no organic binder. 
Novich teaches a highly loaded, uniform ceramic composite material (abstract). Novich teaches that using a raw material without a binder imparts numerous structural advantages, such as high green strength, effectively no binder burnout, lower firing times, and low, controlled drying and firing shrinkage (column 3, lines 3-7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironaga with the concepts of Novich with the motivation of imparting numerous structural advantages such as high green strength, effectively no binder burnout, lower firing times, and a low, controlled drying and firing shrinkage. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 3 under 35 U.S.C. § 103 over Hironaga (U.S. 2009/0191368) in view of Osumi (JP-2012254501-A), and Goh (U.S. 2014/0169898) have been fully considered but are moot because the new grounds of rejection do not rely on all of the references applied in the prior rejection of record. 
Goh has been removed as applicable prior art in light of the most recent amendments, however the examiner has responded to the arguments pertaining to the remaining arguments and references below. 
Applicant argues that Hironaga fails to disclose a range angle of between 0° and 10°. The examiner respectfully disagrees and points out that the drill configuration of Hironaga and the instant drill configuration are considered to be equivalent elements. Both elements perform identical functions in substantially the same ways and produce substantially similar results as specified by the claims (e.g., both are used to form holes). Furthermore, there are insubstantial differences between the drill configuration of Hironaga and the instant configuration, e.g., see Figure 3 below of which compares a Figure of Hironaga (drill “A”) with that of the instant invention (drill “B”). The examiner recognizes that Hironaga is silent to specifically defining a rake angle range, however "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on". In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2183.
Applicant argues that the drill configuration within Hironaga is a ball end mill and is completely different from a drill in its application, and is usually used for horizontal carving and laterally carving, but not for drilling a hole. The examiner respectfully disagrees and points to Figure 2 below to exemplify the similarities in geometry in addition to pointing out that both have identical applications.

    PNG
    media_image1.png
    258
    209
    media_image1.png
    Greyscale


Figure 3 - A comparison of the instant drill configuration and the configuration of Hironaga.


In addition, this argument fails to comply with 37 CFR 1.111(b) because the argument amounts to a general allegation that the claims define a patentable invention. Specifically, as the applicant has pointed out, the only difference between the drill of Hironaga and the drill of the applicant appears to be whether or not the use drill is pressed into a material versus moving laterally across the material. This argument alone is not persuasive because it points out only what could be performed by either drill without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In addition, in response to applicant's argument that the drill of Hironaga and the applicant’s drill are patentably different due to their intended uses, the examiner respectfully points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In response to applicant's argument that one of ordinary skill would not combine Osumi and Hironaga, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the suggestion of Osumi to drill upon green compacts to minimize edge chipping a reducing manufacturing costs is a teaching that one of ordinary skill would find obvious to combine with Hironaga of whom teaches performing the same process but upon a sintered bodies. 
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would be motivated to combine Osumi with Hironaga with the motivation of suppressing edge chipping and reducing manufacturing costs.
Applicant argues that Kikuchi does not teach performing a drilling step upon a green body but instead performs the step upon a temporarily sintered body. The examiner is unpersuaded by this argument since even a temporarily sintered body is still not considered to be sintered (e.g., the material particles being completely coalesced into a solid mass). Even an unfired green body could be considered to be temporarily sintered, as, merely by pressing particles together at room temperature to form a compact achieves some level of bonding (i.e., “necking”) at the micro-scale due to unavoidable mass transport (e.g., Fick’s First Law), albeit minute.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735